Case: 17-11233      Document: 00514569548         Page: 1    Date Filed: 07/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-11233                                FILED
                                  Summary Calendar                          July 24, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISAIAH GALBREATH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-87-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Isaiah Galbreath pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine. The district court sentenced him below the
guidelines range to 300 months of imprisonment, to be followed by 4 years of
supervised release. Galbreath challenges the substantive reasonableness of
his below-guidelines sentence because U.S.S.G. § 2D1.1 was not formulated
using empirical evidence with respect to methamphetamine offenses. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11233     Document: 00514569548      Page: 2   Date Filed: 07/24/2018


                                  No. 17-11233

Government has filed an unopposed motion for summary affirmance or,
alternatively, for an extension of time to file a merits brief.
      We have rejected arguments that Kimbrough v. United States, 552 U.S.
85, 109-10 (2007), means a sentence is necessarily unreasonable if the relevant
Guideline is not empirically based, or that the presumption of reasonableness
should not apply on appeal. See United States v. Duarte, 569 F.3d 528, 530-31
(5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d 357, 366-67
(5th Cir. 2009); see also United States v. Simpson, 796 F.3d 548, 557 (5th Cir.
2015). Accordingly, the judgment of the district court is AFFIRMED. The
Government’s motion for summary affirmance and the alternative motion for
an extension of time to file an appellate brief are DENIED.




                                         2